Citation Nr: 0416338	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-08 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
on a direct or secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.


One of the matters the Board of Veterans' Appeals (Board) 
must address is which issue or issues are properly before it 
at this time.  Under 38 U.S.C.A. § 7105(a), an appeal to the 
Board must be initiated by a notice of disagreement (NOD) and 
completed by a substantive appeal after a statement of the 
case (SOC) is furnished to the veteran.  In essence, the 
following sequence is required: There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis for the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203.

The claim of entitlement to service connection for bilateral 
hearing loss is before the Board on appeal from a May 2002 
rating action.  A NOD was received in July 2002 and August 
2002.  A statement of the case (SOC) was issued in March 
2003.  A statement that was accepted by the RO as a 
substantive appeal was received from the veteran in April 
2003.  Consequently, this issue is before the Board at this 
time.    

In written argument from the veteran's representative dated 
May 2004, it was indicated that the issue of an increased 
evaluation for the veteran's service connected skin disorder 
is before the Board at this time.  This is inaccurate for two 
reasons.  In the January 2003 NOD to a July 2002 rating 
action (which granted the veteran service connection for this 
condition and awarded a 10 percent evaluation for the skin 
disorder), the veteran specifically stated that he was 
seeking a 30 percent evaluation for the skin condition.  This 
request was granted by the RO in a November 2003 rating 
action.  In addition, in a statement received in December 
2003, the veteran indicated that this action satisfied his 
appeal "on all issues".  Consequently, as the veteran's 
specific written request has been effectively granted, even 
under the U.S. Court of Appeals for Veterans Claims (Court) 
decision in AB v. Brown, 6 Vet. App. 35 (1993), this issue is 
not before the Board at this time.     

The veteran has also raised additional claims.  These claims 
were addressed in rating action dated February 2004, December 
2003, November 2003, and February 2003.  The veteran withdrew 
the claim of service connection for a stomach disorder in 
December 2003.  The February 2003 rating action addressed the 
veteran's tinnitus claim, which (as the veteran was informed 
in a letter from the RO in August 2002) is separate from the 
claim of service connection for hearing loss.  The veteran 
has not appealed these decisions to the Board.  Consequently, 
they are not before the Board at this time.    

In September 2003, the veteran cancelled his request for a 
formal hearing before the RO. 


FINDING OF FACT

Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is bilateral hearing loss otherwise related to such 
service or the veteran's service connected diabetes. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active duty service or a service connected 
disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310, 3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves the claim of entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In this 
case, the veteran contends that his hearing loss was caused 
by either exposure to loud noise during service or his 
service connected diabetes.

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purpose of determining service connection, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000 
or 4,000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R 
§ 3.385.

After reviewing the record, the Board finds that there is 
medical evidence that the veteran currently suffers from 
bilateral hearing loss.  Further, based on a review of the 
veteran's statements regarding his service in Vietnam, the 
Board concedes that he was exposed to loud noise during 
service from October 1966 to October 1968 (the veteran's 
exposure to combat is not in dispute in this claim).  The 
underlying question with regard to this claim, however, is 
whether the current disability was incurred in or aggravated 
by the veteran's active duty service, exposure to loud noise 
during service, or by a service connected disability.


In October 1968, the veteran specifically denied ear, nose, 
or throat trouble.  Audiometric testing in September 1968 was 
normal.  A detailed review of the veteran's service medical 
records, which are complete, fails to indicate the disorder 
at issue.  

Treatment records following the veteran's discharge from 
active service in 1968 indicate that the disorder at issue 
began many years after his discharge from active service.  
The medical records obtained by both the RO and the veteran 
does not indicate hearing loss until many years after 
service.  For example, within an October 1998 medical report 
from "J.M.F.", an audiologist, it is indicated that the 
veteran began having hearing loss about three or four years 
earlier (1993-1994), decades after the veteran's discharge 
from service in 1968.  At this time, the veteran noted a 
military history of noise exposure from 1967 to 1968.  In an 
October 1998 medical record from "J.T.H., M.D." it is also 
noted that the veteran was exposed to noise in service and 
following service at "Eastman" where he was employed 
following service.

Hearing test results since 1998 have indicated bilateral 
hearing loss.  In March 2002, the veteran amended his claim 
to include hearing loss related to his service connected 
diabetes.  No medical evidence has been provided to support 
this contention.  A printed copy of a web page presented by 
the veteran in March 2002 indicates that veterans with 
diabetes may be "more susceptible" to hearing loss.

The veteran has submitted medical evidence in support of his 
claims, including an August 2002 medical report from 
"M.L.H.", M.D., associating tinnitus with exposure to 
gunfire in his tours of duty in Southwest Asia in the 1960's, 
however, no medical evidence has been provided associating 
hearing loss with service or a service connected disability.

On VA examination in October 2003, mild to severe 
sensorineural hearing loss from 1500 Hertz through 8000 Hertz 
was indicated.  The examiner stated, in pertinent part:

It is my opinion that the veteran's 
hearing loss and tinnitus is not due to 
his military service.  The reason I feel 
this way is because his pre-enlistment 
and separation audiogram indicated normal 
hearing, bilaterally, and that [the 
veteran] has a history of dangerous noise 
exposure while work at Eastman since 1968 
with hearing protection not used until 
sometime in the 70's.     

In an October 2003 addendum, the examiner also stated that it 
was not as least as likely as not the veteran's current 
hearing loss is due to his diabetes. 

The Board also notes that although the veteran filed claims 
for unrelated disorders after service in January 2002, he did 
not refer to the disorder at issue.  If he was in fact 
suffering from the disorder that he felt was related to 
service at that time, it would seem reasonable to believe 
that he would have reported it in connection with his other 
claims.   

The Board has carefully considered the evidence that supports 
the veteran's case, including the veteran's statements.  
However, the Board finds that the medical evidence of record 
does not support this conclusion.  Service medical records do 
not indicate treatment for hearing loss during service.  At 
his discharge evaluation, the veteran himself effectively 
denied an ear disorder, and audiometric test results did not 
then show hearing loss.  Post-service medical records, 
following the veteran's discharge from active service, also 
do not support the veteran's contentions regarding this 
critical issue.  Service medical records and post-service 
medical records following the veteran's discharge from active 
service do not support the veteran's claim and indications of 
noise exposure after service at Eastman only provides 
negative evidence against this contention.  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions . . . [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board finds that the October 2003 medical report is 
entitled to great probative value.  This examiner clearly 
indicates that he has reviewed, in detail, the veteran's 
medical history.  This examiner also provides an explanation 
as to why he does not believe the veteran's hearing loss is 
related to military service that the Board finds compelling.  
This medical report provides only additional negative 
evidence against the veteran's case.  The addendum provides 
yet more medical evidence against the claim.

In this case, the Board finds that the evidence that supports 
the veteran's claim is clearly outweighed by the medical 
evidence that refutes the veteran's contentions.  Post-
service medical records indicate treatment for the hearing 
disorder that began many years after military service and, 
while noting noise exposure in service, does not associate 
the veteran's disorder with such noise exposure or any other 
incident of service.  Further, the veteran's own statement 
made at the time of his discharge does not support his 
current claim.  A recent medical opinion that disassociates 
his current disorder from his period of military service only 
provides additional evidence against this claim.  

With regard to the veteran's own contention that he has 
hearing loss related to a service connected disability or 
service, as a lay person, he may be competent to report an 
injury occurred; however, he is not competent to relate a 
current disability to a service connected condition or 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Simply stated, the veteran is not competent to 
associate his current hearing loss to another disability or 
to his military service many years ago.  The web page 
submitted by the veteran is not competent medical evidence 
and does not indicate a clear association between the 
veteran's hearing loss and his service-connected diabetes.  
No competent medical evidence supports the veteran's claim 
and, in fact, medical evidence in the form of the most recent 
VA examination and addendum thereto provides negative 
evidence against the veteran's contention.  Accordingly, this 
claim must be denied.

In sum, the Board is compelled to conclude that the 
preponderance of the evidence is against entitlement to 
service connection for bilateral hearing loss.  It follows 
that there is not such an approximate balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination as the issue.  38 U.S.C.A. § 5107(b) 
(West 2002). 

Duties to Notify and Assist

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  
Through the April 2002 letter from the RO to the veteran 
regarding his claim, the SOC, the supplemental SOC (SSOC), 
and many communications between the veteran and RO, the RO 
notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with his appeal, and the bases for 
the denial of his claim.  Consequently, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence necessary to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board finds that the RO's April 2002 letter to the 
veteran, along with other communications issued by the RO to 
the veteran, as well as the informal hearing held before the 
RO, satisfies the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  The veteran has responded to this 
request for information, and additional medical records were 
obtained.  

In addition to the above-cited authority, the Board points 
out that, in the recent decision of Pelegrini v. Principi, 17 
Vet. App. 412 (2004), Court held that proper VCAA notice 
should notify the veteran of: (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  

With regard to duty to inform the veteran of the evidence 
that is needed to substantiate the claim (the first Pelegrini 
notice requirement), the letter of April 2002 (pages one and 
two) notifies the veteran of the importance of showing a 
current disability and showing an injury or disability caused 
by service, or a service connected disability.  With regard 
to the duty to notify the veteran of evidence, if any, to be 
obtained by the VA (the second Pelegrini notice requirement), 
the letter of April 2002 (page three) notes what it has done.  
With regard to the duty to notify the veteran of the 
evidence, if any, is to be provided by the claimant (the 
third Pelegrini notice requirement), the April 2002 letter 
(pages two and three) informed the veteran of evidence the VA 
needed from him.  With regard to the duty to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (the fourth Pelegrini notice 
requirement), in April 2002 the RO requests that the veteran 
submit the name of all people with "relevant records" (page 
two).  

Beyond the above, at the informal hearing held at the RO.  In 
December 2003, and at other times, the veteran clearly 
indicates that he has no additional evidence to submit and is 
not aware of any evidence that would support his claim that 
the RO has not already obtained or could obtain.  In December 
2003, he requests that his case be forward to the Board as 
soon as possible. 

Pelegrini also held that the held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the case before the Board at this 
time, VCAA notice was provided in April 2002, before the May 
2002 rating action.  Based on the above, the Board finds that 
the Pelegrini requirements have been met.  In any event, the 
Board finds that any failure on VA's part in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication, if it exists in this case, is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

In adjudicating this case, the Board notes that additional 
records were obtained by the RO following the October 2003 
SSOC.  The Board has reviewed these records and finds that 
they are not pertinent to the veteran's claim.  As a result, 
an additional SSOC is not warranted.  Such an action would 
only lead to unnecessary delay in the adjudication of this 
case.       

The Board also finds that the duty to assist the veteran has 
been met in this case.  A VA medical opinion has been 
undertaken and the RO has obtained all pertinent medical 
records that, based on the veteran's statements, can be 
obtained.  Neither the veteran nor his representative has 
indicated that there is any outstanding pertinent evidence 
that the RO has not already obtained or attempted to obtain 
that could be obtained.  Review of this case indicates no 
pertinent medical evidence that would support the veteran's 
claim is available.  Under these circumstances, the Board 
finds that there is no prejudice to the veteran in proceeding 
with a decision at this time.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



